Title: To James Madison from the Inhabitants of Northampton, Massachusetts, [1 July] 1812
From: Northampton, Massachusetts Inhabitants
To: Madison, James


[1 July 1812]
The Memorial and Remonstrance of the Inhabitants of the Town of Northampton, in the County of Hampshire & Commonwealth of Massachusetts, Humbly sheweth
That your Memorialists have received, with inexpressible surprize and pain, an Act of Congress declaring War against Great Britain, and the Proclamation of the President consequent thereon and earnestly desiring to consult the best means, under the blessing of Divine Providence, of abridging the Calamities of War “and of obtaining a speedy, just, and honorable peace,” your Memorialists feel it to be a paramount duty of the citizens of New England to express to your honors, in respectful terms, their decided disapprobation of the declaration itself, and the policy, which has induced it.
It can never be concealed, in the apprehension of your Memorialists, that the protection of Commerce was a leading object of the National Union. The exercise, therefore, of the protection, which commerce requires, becomes a duty of the government, correspondent in degree to the magnitude of that object; and every section of the people not only have a constitutional “right, peaceably to assemble and to petition government for a redress of grievances,” but as well by the doctrines advanced in the memorable declaration of Independence, by the immutable principles of our nature, they have a right, and it is their duty, to require of their Rulers as strict & constant observance of the Federal compact.

Your Memorialists, residing in the interior of the country, none of them personally engaged in navigation or Commerce, and are of course less directly interested, than those of a different description, in the restrictions, imposed by foreign nations or our own government, upon Trade. But the interests of the Merchant are so closely blended with those of the Mechanic and Husbandma⟨n⟩ that any measures, hostile to the rights and happiness of either, maintain the same character, in relation to all. And though your Memorialists, by reason of their want of practical knowledge of commercial subjects, may not view them with distinctness in all their details, yet they may be the better able, on the same account, to contemplate the recent proceedings of Congress without irritation or prejudi⟨ce⟩.
In this unprecedented state of the world, when commotion seems to be visiting it in all its parts, your Memorialists conceive that there should exist decidedly just causes of War, against Great Britain and a reasonable prospect of obtaining redress by force, before a measure of such fearful magnitude is resorted to. Without considering themselves, therefore, as debarred the exercise of their constitutional privileges in consequence of the existing state of War, your Memorialists would take the liberty of making such representations as they may deem relevant to the present subject of inquiry.
In examining the alledged grounds of War against Great Britain, as they are contained in the message of the President compared with the report of the Committee on Foreign Relations, your Memorialists conceive that Congress could never have considered either the Blockading order of May 1806, the disavowa⟨l⟩ of the arrangement with Mr Erskine, the secret mission of John Henry, or the hostility of the Savages on our Frontiers, as distinct causes of War, but only as tending to fill up the picture of wrongs committed by Great Britain upon the United States. But even in this point of view, these several supposed subjects of complaint seem unworthy, in the apprehension of your Memorialists, of any very considerable influence.
The order of May 1806, though embracing, in some sense, a large portion of the Coast, Rivers, and ports of the Continent, was confined in its operation, as a Blockade, to a comparatively small extent of territory, except as to vessels laden with articles contraband of war and enemies property, which are seizable without a Blockade; and except also as to vessels, trading from one port of her enemy to another an exception, which Mr Munroe, our then minister at London, was led to believe a material concession of Great Britain on a principal subject of difference between the two countries, and “to be viewed in a very favourable light.” If then a sufficient force was allotted to render an approach and entry of the Coast, rivers, and ports, in relation to which the Blockade was strict, manifestly dangerous, as your Memorialists have been induced to suppose, and no notice was taken by our government, in the arrangement with Mr. Erskine, of any incorrectness in the matter of either of the exceptions before stated, your memorialists feel authorized to conclude that the Blockading order of May 1806 cannot now be made, with any propriety, a subject of very bitter complaint against Great Britain.
With respect to the other subjects of complaint alluded to, your Memorialists would remark, that information of a supposed adjustment of existing differences between the United States and Great Britain, through the agency of Mr. Erskine, was received in all parts of the Union with unequivocal marks of approbation; but when it was understood that the arrangement had been disavowed by Great Britain, on the ground that her minister had exceeded his powers, the people had too recently witnessed the proceeding of President Jefferson, in relation to the Treaty concluded between the British Commissioners and Messrs. Munroe & Pinkney, to question her authority, however they might lament her promptitude, to make the disavowal. And in relation to the mission of Henry and Indian hostilities, your Memorialists should consider them as subjects entitled to higher attention, if sufficient evidence existed of either, to authorise the government even to demand an explanation of Great Britain; or indeed if Great Britain had not solemnly disavowed, through her Ministers in Parliament and Mr. Foster here, any disposition to excite against us the hostility of the Savage Tribes on our frontiers, or any attempts to “subvert our Government or produce a dismemberment of our happy union.”
The grounds of War with Great Britain seem, therefore, to be principally two—the impressment of American seamen into the British service, and the British orders in Council. Unless these grounds furnish sufficient justification of an appeal to arms, the War is unjust, and the American people have no reason to expect that its issue will be prosperous.
As to the first alledged cause of War, your Memorialists feel confident, that the occasional or even frequent impressment of American citizens, while unauthorised by the British Government, cannot of itself, either upon the ground of injury or disgrace, justify the commencement, at this time, of hostilities against Great Britain. The right claimed by Great Britain of taking her own subjects, when found on board merchant Vessels upon the high seas, has been claimed and exercised under every administration of our goverment—even during the administration of our revered and beloved Washington, who was the Founder of our National honor, and the Friend as he was the Idol, of the people; and it cannot be matter of surprize, that in the unexampled warfare, in which she is now engaged, instances of injustice, committed upon our own citizens by the mistake or wilful misconduct of her subordinate officers, should frequently occur. At the same time it ought to be noticed, that improvidence in the issuing of protections by the proper officers of the American government, as well as the frauds in procuring them, practised upon those officers by individuals owing allegiance to Great Britain, may not only have led to unreasonable clamor when British subjects, sailing under the American Flag, have been taken by British Vessels of War, but have tended to diminish the security of American seamen, by diminishing the evidence of citizenship, which such protections would otherwise have naturally furnished. But were the claim one of recent origin, your Memorialists could hardly have imagined, consistently with their views of the responsibilities of governments and the peculiar nature and object of our own, that the United States could so far forget or misconceive the interesting character of the present European conflict, as to declare War, ostensibly for the protection of commerce, and yet in opposition to the wishes, as your Memorialists believe, of a vast majority of the people of the Commercial States.
Whether the right claimed by Great Britain of taking her own seamen, or her injurious exercise of it in taking American citizens, be the principal subject of complaint, is immaterial; since, in the first case, the citizens of the United States would never willingly engage in War in defence of British subjects, and in the last, the ordinary courtesy of nations requires our government to believe, upon the repeated assertion of Great Britain, that she claims the right of taking, not American, but British seamen; that she will instantly discharge American citizens, when wrongfully impressed into her service upon proof of their citizenship; and that this right of impressment, in relation to British subjects, the existence of her empire, in her estimation, forbids her to relinquish. And that no doubt may remain as to the sincerity of Great Britain in these declarations, your Memorialists would observe, that when a treaty was concluded in 1806 between the respective agents of the United States & Great Britain, a communication was received by the American from the British Commissioners, whereby the subject of impressment, as declared by Mr. Munroe, the present Secretary of State, was placed on ground “both honorable and advantageous.” From a perusal of the public documents of that year, it is manifest to your Memorialists, that an adjustment upon this subject between the two governments might have been easily accomplished, had such an adjustment been sought with that spirit of conciliation, which any wrong, capable of becoming, in the view of a Christian people, a just cause of War, must of necessity have required.
With respect to the only remaining cause of War, the orders in Council, your Memorialists, without recurring to their defence by Great Britain on the ground of their retaliating the unjust decrees of her enemy, would respectfully ask, why is Great Britain marked out as the object of American hostilities, while France, equally at least obnoxious in her decrees, whether viewed with relation to their priority in point of time or to the principles they were designed to establish, partakes of no part of our resentment? Has Great Britain, in proportion to her means, made greater depredations upon the property, or inflicted more multiplied indignities upon the persons of our citizens, than France? Has our intercourse with the latter been accompanied by more good faith? Has the correspondence between her Minister and our accredited agent at Paris, evinced less disrespect of our rights, or less contempt of our Independence and national spirit? Are the form of her goverment and the administration of her Laws more republican in their nature, and thus more congenial to our republican character? Is France more the patron of science, more the friend of rational liberty, more “the Bulwark of the Protestant religion,” than Great Britain? Does she more habitually respect the rights and independence of neighbouring states? the Laws of nature and nations? the unalterable & obvious principles of truth & justice? Is the War, in which she is engaged, more a War of self defence and for existence? And does the experience of the dismembered though since consolidated principalities of Europe proclaim Napoleon Bonaparte more the friend of our race, than the inhabitants of the Land of our ancestors? These questions, in the solemn judgment of your Memorialists, are pertinent and material; for upon the ground that France and Great Britain are equally aggressors, and have inflicted injuries upon the United States to an equal extent, (a supposition, which the mercantile part of the community would probably decide to be monstrous) it is important, in the selection of our enemy, that we select that nation, upon which our wrongs may be most safely and satisfactorily avenged. But it is not to be disguised, that Great Britain, while seeking her own happiness, regardless perhaps, in any other view, of the present peace or ultimate security of other governments, is in truth engaged in a conflict, inexpressibly interesting in its event to the whole human race; and though the American people will cherish as their life blood the institutions and goverment of their Country, yet should the day ever arrive, when the contest, in which they are now engaged, should terminate in the ruin of Great Britain and the consequent establishment of the Dynasty of the Bonapartes throughout the civilized world, they would deprecate it, as a day of the wrath of God.
Your memorialists are not ignorant, that it has been urged that France, by a repeal of her decrees, has ceased to violate our neutral rights. But how is it possible, they would ask, that any matter of fact can be safely affirmed true, when at least one half the nation, with all the evidence before them, believe it in their consciences to be otherwise? How happens it, that while Great Britain, for nearly two years past, has professed to consider the repeal of the French decrees to be conditional, and the condition a condition precedent, (to wit, either that the United States should first insist upon the admission by Great Britain of principles known to be entirely inadmissible, or that the United States should first cause their rights to be respected by the English) and has recently expressed her readiness to repeal her orders in Council, whenever the Repeal of those Decrees, so far as the United States in their character of a neutral nation have a right to demand it, should be satisfactorily proved to her government; how happens it, if the promise of repeal to Mr. Armstrong were an absolute one and made in good faith, that France has not furnished the usual evidence of Repeal, the Decree of repeal itself? Why this reluctance on the part of the French government to confirm that repeal by a formal declaration of the fact; why the repeated annunciation that the Berlin & Milan Decrees were fundamental Laws of the French Empire; and why have our Vessels and property, to the day of the declaration of War against Great Britain, been seized, sunk, and destroyed upon the ocean by virtue of those decrees? But however reluctant France may heretofore have been to answer the just demands of our Government by an unequivocal rescinding of her Decrees the Decree of Repeal will henceforth be gained by asking. The object of the Decrees of France is now fully answered and the condition of her promise of repeals complied with; since in the understanding of the French minister, the United States are now causing their rights to be respected by the English.
But were the alledged causes of War against Great Britain decidedly just, a view of our infant navy, our extensive coast, our comparatively defenceless seaports and the unprecedented naval strength of our enemy, would render it, in the opinion of your Memorialists, highly inexpedient. The evils of War are at all times sufficiently manifold and various, as they respect the property, the habits, the happiness and the lives of the people, to awaken the fears and animate the prayers of the Patriot; but when undertaken at such a period as the present, with an exhausted Treasury and Millions of private wealth exposed to certain capture, with little prospect of obtaining indemnity for past or security against future wrongs, and at the hazard, not only of aiding the Tyrant of Europe in his subjugation of the continent, but of being entangled in alliances, subversive of the liberties of our Country, your Memorialists cannot forbear to lament the measure, as one, destructive in its consequences of the best interests of the United States.
Under these impressions your Memorialists would respectfully suggest, that the people of New England can see nothing in the declaration of War, tending to aprobation of commerce, but rather the destruction of that remnant, which the Embargo and Non Intercourse had left.
When President Jefferson in 1807 recommended the protection of our Ships and Merchandize and Congress imposed an Embargo, Commercial men lamented the measure, as unnecessary & ruinous, under the non intercourse system, the friends of commerce have been the principal sufferers; and now during the existence of a War with Great Britain, commerce, commercial men, and the commercial parts of our country will endure the immediate hardships and perils of the contest. Thus while the protection of commerce was a leading object of the National Union, it has experienced, for years past, the restrictive energies of the National Legislature; and while struggling for life under Embargo and Non Intercourse, it was virtually committed to the custody of Great Britain and her thousand ships of War—and has perished.

With these sentiments your Memorialists cannot forbear to express their decided disapprobation of a War with Great Britain and of the whole restrictive system.
The latter is odious to New England, in as much as it impoverishes her citizens, and impairs their virtue by repressing enterprise and industry. In the former they cannot discern that justice and those grounds of confidence, which would enable them to contend with earnestness and strong hopes of success. They cannot appeal to the God of Armies to witness the justice or necessity of the conflict, trusting in the righteousness of their cause and the strength of the Almighty.
Your Memorialists would, therefore, in conclusion, respectfully pray your honors, that such measures may be adopted by the Government, as shall tend to produce a speedy, just, and honorable peace; that commerce may be relieved from that part of its pressing and long protracted embarrassments, more directly occasioned by the restrictive measures of Congress; and that the Government would avoid, as the most execrable evil, that can ever befal our beloved country, an Alliance, as hateful as it would be fatal, with the government of France.

Joseph Lyman Moderator
Att. E. H. Mills Town Clerk
